Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/22 has been entered.
Claim 11 is amended.  Claims 1-2,5,8,11,13,54-57 are pending.
The previous 112 second paragraph rejection of claim 11 is withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 1-2,5,8,11,13,54-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulton ( 2010/0303997)
For claims 1,2,5,8,11 Fulton discloses bakery product comprising 3-30% protein,10-40% fiber,10-40% fat, 1-60% of at least 1 additive and 2-10% water.  The fiber includes psyllium fiber, grain fiber such as wheat fiber, celluloses such as hydroxypropyl cellulose, and other similar modified cellulose and water soluble fiber including guar gum,konjac gum locust bean gum etc.. For claim 54, the product includes konjac.  For claim 55, the fiber includes wheat fiber.  The protein include egg protein.  For claim 13, the bakery product includes bread, muffin, cookies, cakes etc.. ( see paragraphs0014-0016,0021,0022-0025,0026,0034-0039,0041)
Fulton does not disclose the fat content as in claim 1, and the specific proportion of ingredients as in claims 1,8,11 and 57.
.  
Response to Arguments
Applicant's arguments filed 1/26/22 have been fully considered but they are not persuasive. 
In the response, applicant argues that Fulton provides no sound rationale for modifying its baked good products to contain amounts of water and/or fat that fall within the instantly recited ranges.  Applicant points to paragraphs 0016 and 0019 that discuss the strict wetting of mucilaginous hydrocolloid.  This argument is not persuasive.  The paragraphs pointed out by applicant disclose the wetting of the mucilaginous hydrocolloid; but, there is no discussion of limiting the water content of the baked good.  The mucilaginous hydrocolloid is wetted before its use in making the baked good.  While paragraph 0024 discloses a formulation of baked good containing 2-10% water, Fulton also discloses examples of products that contain much higher water content. For example, tables 3-18 show different formulations of baked goods which contain different amounts of water.  Different baked products contain different water content.  For instance, cracker would have much lower water content than 
Applicant further argues the disclosure in Tables 3-18 of Fulton is bound water; in contrast, the instant specification explicitly excludes any water contained in egg white in the claimed bakery product.  The examiner respectfully disagrees.  There is no limitation in the claims to distinguish between bound water and water contained in egg white.  Claim 1 only recites 50-60% water without any further parameter.  
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follow:
 This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A  (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
	Applicant argues in Re Levin is not on point.  Applicant recites the case of Ex Parte Katherine Weiser.  Applicant reliance on the Weiser case is not persuasive because the Weiser case is completely 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



March 12, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793